Citation Nr: 1821914	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-25 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so whether service connection is warranted.

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction subsequently was transferred to the RO in Baltimore, Maryland.

In light of the evidence presented, the Board has recharacterized the Veteran's claims for service connection for anxiety disorder and MDD as a single claim for service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder and MDD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A Board hearing is scheduled for April 2018 for the issues of entitlement to service connection for congestive heart failure, entitlement to service connection for shaving bumps, and entitlement to service connection for a left foot condition.  Therefore, the aforementioned issues will be addressed in a separate decision. 

The issue of entitlement to an acquired psychiatric disorder other than PTSD, to include anxiety disorder and MDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed February 2005 rating decision, the RO denied service connection for PTSD. In July 2006 and February 2009 rating decisions, the RO declined to reopen the claim.

2. Evidence added to the record since the most recent rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for PTSD.

3. The Veteran has PTSD that is related to service.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted, and thus, the criteria for reopening the claim of entitlement to service connection for PTSD have been met. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim for service connection for PTSD was initially denied by way of a February 2005 rating decision.  The claim was denied because there was no evidence of an in-service stressor and no evidence that PTSD had been clinically diagnosed.  The Veteran was notified of the decision in a February 2005 letter, but did not appeal or submit relevant evidence within one year.  Therefore, that decision is final.  A July 2006 rating decision declined to reopen the claim and is also final, as no new and material evidence was associated with the file within one year of that decision.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the February 2005 and July 2006 denials, new evidence in the form of treatment records, letters, memorandum, and lay statements has been associated with the claims file.  Some of that evidence is also material.

The evidence added to the record since the last final rating decision includes a letter dated in February 2010 from Dr. Ben K. Yorkoff (Dr. Yorkoff) stating that the Veteran has a current diagnosis of PTSD.  See February 2010 VA Treatment Records.  Evidence newly associated with the record also includes a VA memorandum dated in August 2010 which corroborates the Veteran's claimed in-service stressor.  As the foregoing evidence establishes that the Veteran was diagnosed with PTSD and corroborates his claimed in-service stressor, it relates to unestablished facts that are necessary to substantiate the Veteran's claim.  Thus, new and material evidence has been received, and the claim for service connection for PTSD is reopened.

Service Connection for PTSD

The Veteran is seeking service connection for PTSD, which he asserts began during or as a result of a traumatic event in service.  Specifically, the Veteran asserts he has PTSD related to an in-service incident in which an ammunition depot became engulfed in flames, resulting in an explosion which caused several severe injuries and the death of two soldiers.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 38 C.F.R. § 3.304 (f).  The provisions of 38 C.F.R. § 4.125 (a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).

Parenthetically, the Board notes that the DSM-IV was updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-V).  Effective March 19, 2015, VA adopted as final, without change, its interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384 , 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308 (March 19, 2015).  However, the provisions of the rule only apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Board finds that it may adjudicate the current appeal without first providing the Veteran with notice of this change in the regulation because this lack of notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Following a review of the record, and after resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted for PTSD to include as a result of the Veteran's reported stressful incident.

In addressing current disability, the evidence of record includes a letter dated in February 2010 from Dr. Ben K. Yorkoff (Dr. Yorkoff) stating that the Veteran has a current diagnosis of PTSD.  Post-service VA treatment records dated in July 2009 also list PTSD on the Veteran's current problems list. 

In addressing in-service occurrence, the evidence of record includes a VA memorandum dated in August 2010 which confirms that the Veteran was deployed to Wildflecken, West Germany from November 1963 to June 1966; he served with the 144th Ord. BN USAREUR, the 1st Mag Plt, 664th Ord. Company, 571st Ord. Company, and the 184th Ord. Company; he was treated at the US Army Hospital in Wurzburg Wildflecken Annex; and he was stationed with the 184th Ord. Co as an Ammunition Storage Apprentice.  The Board finds that the evidence of record contains credible supporting evidence that the Veteran's claimed in service stressor occurred.

In addressing nexus, the evidence of record includes the aforementioned February 2010 medical opinion from Dr. Yorkoff which states that the Veteran has PTSD related to an in-service incident in which he was rescued from an explosion in the ammunition depot.  Dr. Yorkoff reasoned that the Veteran suffered several severe injuries and witnessed the death and injury of several fellow soldiers; and he currently is still undergoing mental health therapy for PTSD. This opinion is presumed to be competent.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that absent evidence to the contrary, a PTSD diagnosis made by a mental health professional is deemed competent).

The Board finds Dr. Yorkoff's opinion of significant probative value, as it was based on the Veteran's medical history and consistent treatment of the Veteran's condition.

The Board acknowledges that the evidence of record includes October 2010 and November 2011 VA examination reports in which the examiners opined that PTSD could not be documented because there was a lack of objective clinical findings.  However, the Board finds the October 2010 and November 2011 VA examination inadequate upon which to decide the Veteran's claim.  The October 2010 and November 2011 VA examiners did not address the private opinion from Dr. Yorkoff in rendering their opinions. See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that absent evidence to the contrary, a PTSD diagnosis made by a mental health professional is deemed competent).
Accordingly, the Board finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

As stated previously, the Veteran's claims for service connection for anxiety disorder and major depressive disorder have been expanded pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the evidence of record reveals that the Veteran has been diagnosed with additional psychiatric disorders.  Specifically, the record includes an October 2009 VA psychiatric record in which the Veteran's problem list included adjustment reaction, NOS; dysthymic disorder; opiate dependence; alcohol dependence; and cocaine dependence.  Therefore, the Board finds that a VA examination is needed to determine whether the Veteran has an acquired psychiatric disorder, other than PTSD, related to service. 

The Board acknowledges that the Veteran was afforded VA examinations in October 2010 and November 2011 during which the examiners confirmed diagnoses of multi-substance abuse/dependence and major depression recurrent, however, these VA examinations are devoid of a medical nexus opinion regarding the Veteran's diagnosed psychiatric disorders.  Therefore, the Board finds that these VA examinations are inadequate in this regard and a remand is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA psychiatric examination, if necessary, to determine the nature, etiology, and date of onset of any psychiatric disorder that was diagnosed during the appeal period, besides PTSD, including major depressive disorder, adjustment disorder, and polysubstance dependence.  The examiner should note that the psychiatric disorder need not be present at the time of the file review; rather it is sufficient if it previously existed during the pendency of the claim and then it resolved prior to the file review.  The claims files should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.

If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the clinician were to find that major depressive disorder is not a current disability, then the explanation should include a discussion of the VA medical records, prior VA examinations, as well as the Veteran's lay statements regarding his condition. 

If the clinician determines that any prior diagnosis cannot be validated, she or he should explain why.

(a) With respect to each diagnosed psychiatric disability (other than PTSD): Is it at least as likely as not (50 percent or more probability) that the disorder is a result of any incident in service, that it began to manifest during service, or that it is otherwise related to the Veteran's active service, to include his now service-connected PTSD.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


